Citation Nr: 0429174	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 26, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Michael A. Martinez  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1972.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), which, in pertinent part, 
granted service connection for PTSD, evaluated as 50 percent 
disabling, effective February 26, 2001.  A February 2004 
rating decision assigned a 70 percent evaluation for this 
disability, effective February 26, 2001.  

At his July 2004 Board hearing before the undersigned, the 
veteran withdrew claims for entitlement to an evaluation in 
excess of 70 percent for PTSD, entitlement to an evaluation 
in excess of 10 percent for hearing loss, entitlement to an 
evaluation in excess of 10 percent for tinnitus, and 
entitlement to a compensable evaluation for hemorrhoids.  
Thus, the sole issue before the Board is entitlement to an 
effective date earlier than February 26, 2001, for the grant 
of service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the veteran's July 2004 Board hearing, he submitted a 
statement of contentions that was a duplicate copy of a 
statement already in the claims file.  He submitted 
photocopies of numerous documents that corresponded to cites 
in the statement of contentions.  Some of these photocopies 
are exact duplicates of materials already in the claims file, 
or are duplicates of materials already in the claims file 
with handwritten notes by the veteran.  However, also 
submitted was a substantial quantity of evidentiary materials 
directly intended to support the veteran's claim for an 
earlier effective date for service connection for PTSD, but 
not previously associated with the claims file.  The newly 
submitted materials included copies of VA correspondence to 
the veteran, correspondence with a prior representative, and 
private and VA medical treatment records that were not 
previously associated with the veteran's claims file.  

It is clear from his hearing testimony that the veteran 
believed himself to be submitting argument only at the 
hearing; however, upon detailed review of the claims file it 
is equally clear that some of the newly received information 
is evidence rather than argument.  The veteran did not submit 
a waiver of initial consideration of the newly received 
evidence by the RO.  In light of Disabled Am. Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003), VAOPGCPREC 1-2003, and 38 C.F.R. § 19.31, the Board 
would commit obvious legal error were it to consider this new 
evidence in the first instance without the RO first issuing a 
Supplemental Statement of the Case including consideration of 
all newly received evidence.

Remand of this case also provides the opportunity to ensure 
full compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)). 

In light of the foregoing, this case is REMANDED to the RO 
for the following action:

1.  The RO should review the claims file 
and ensure that no other notification or 
development action is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
effective date earlier than February 26, 
2001, for the grant of service connection 
for PTSD, with consideration of the 
evidence received by the Board in July 
2004 and any other evidence added to the 
record since the issuance of the February 
2004 Supplemental Statement of the Case 
(SSOC).  

3.  If any part of the decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC, which reflects consideration of the 
evidence received by the Board in July 
2004 and any other evidence added to the 
record since the issuance of the February 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




